                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

BOBBY LEE HARRISON,                                         )
                                                            )
                                                            )
                                      Plaintiff,            )
                                                            )
vs.                                                         )      Case No. 18-cv-1785-NJR
                                                            )
JACQUELINE LASHBROOK, et al.,                               )
                                                            )
                                                            )
                                      Defendants.           )

                                   MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

         Plaintiff Bobby Lee Harrison, an inmate of the Illinois Department of Corrections currently

housed at Menard Correctional Center, filed this suit on October 3, 2018 (Doc. 1), and he has

moved to proceed in forma pauperis (“IFP”) (Docs. 4, 5). On October 26, 2018, before the Court

took any action on the Complaint or the IFP motions, Plaintiff moved to voluntarily dismiss this

action without prejudice. (Doc. 6).

         A plaintiff may dismiss an action without a court order at any time prior to defendant’s

service of an answer or a motion for summary judgment. FED. R. CIV. P. 41(a). As Defendants

have not been served in this action, the effect of Plaintiff’s Motion to Dismiss is to end this action.

The Court can find no indication that Plaintiff has previously voluntarily dismissed another action

including the same claim, 1 and thus the dismissal is without prejudice. FED. R. CIV. P. 41(a)(1)(B).




1
 It appears that Plaintiff has a similar claim against Wexford in case number 18-cv-893, currently proceeding in the
Northern District of Illinois, but that claim has not been dismissed, and the Court will not decide whether it is
duplicative of this action. Plaintiff is warned that he may face sanctions if he fails to disclose his litigation history in
any future filing.


                                                             1
       Plaintiff’s Motion to Dismiss without prejudice (Doc. 6) is GRANTED. This action is

DISMISSED without prejudice. And, because no action has been taken on the Complaint, the

Court declines to assess a filing fee in this matter. Accordingly, Plaintiff’s Motions to Proceed IFP

(Docs. 4, 5) are DENIED as moot.

       The Clerk of Court is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: October 29, 2018



                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      United States District Judge




                                                 2
